Citation Nr: 0811990	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease (CAD) (claimed as a heart attack).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetic 
retinopathy (claimed as macular degeneration).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970 
with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In February 2008, the veteran appeared and testified before 
the undersigned Veterans Law Judge at a hearing held at the 
St. Petersburg RO.  The hearing transcript is associated with 
the claims folder.


FINDINGS OF FACT

1.  An unappealed May 1995 rating decision denied service 
connection for diabetes mellitus on the basis that such 
disease first manifested many years after active service and 
was not shown to have been incurred in service.

2.  The new evidence received since the May 1995 rating 
decision includes relevant Army Reserve medical records that, 
by regulation, warrant reconsideration of the prior final 
denial.

3.  The veteran was not exposed to herbicides in service.

4.  The veteran's diabetes mellitus, CAD, hypertension and 
diabetic retinopathy first manifested many years after his 
period of active duty service from May 1968 to May 1970 and 
are not shown to be causally related to any event during 
active or Army Reserve service.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  Evidence received since the May 1995 rating decision is 
new and material, and the claim for service connection for 
diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(c) (2007).

3.  Diabetes mellitus was not incurred or aggravated during 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.307, 3.309 (2007).

4.  CAD was not incurred or aggravated during active service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.307, 3.309 (2007).

5.  Hypertension was not incurred or aggravated during active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.307, 3.309 (2007).

6.  Diabetic retinopathy (claimed as macular degeneration) 
was not incurred or aggravated during active service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
diabetes mellitus, hypertension and disorders he refers to as 
heart attack and macular degeneration.  He primarily contends 
that his diabetes mellitus results from exposure to 
herbicides in service, and that his other conditions are 
proximately due to his diabetes mellitus.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arteriosclerosis, cardiovascular renal-disease (including 
hypertension), diabetes mellitus, endocarditis, myocarditis 
and organic diseases of the nervous system may be established 
based on a presumptive basis by showing that either 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran claims herbicide exposure based upon his periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) within the continental United States.  
He does not allege service in the Republic of Vietnam during 
the Vietnam Era, and has not been awarded the Vietnam Service 
Medal.  Thus, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6) do not apply.  See Pratt v. Nicholson, 20 Vet. 
App. 252 (2006).  There is no authority by statute, 
regulation or VA M21-1MR provision that allows a presumption 
of herbicide exposure in this instance.  

Given the undisputed facts above, the instant case is not 
affected by the decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), and the stay ordered in Ribaudo v. Nicholson, 21 
Vet. App. 137 (2007) (per curiam).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA is full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  38 U.S.C.A. § 101(24) also 
includes within the definition of "active duty" any periods 
of INACDUTRA which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.

Presumptive periods do not apply to periods of ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore, 38 C.F.R. §§ 3.307 and 3.309 may only be 
considered relative to the veteran's period of active duty 
from May 1968 to May 1970.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record as every item of evidence does not 
have the same probative value.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The RO has determined that the new and material standard 
applies to the service connection claim for diabetes 
mellitus, and has denied the application to reopen.  The 
Board must independently review this jurisdictional 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

An unappealed May 1995 rating decision denied service 
connection for diabetes mellitus on the basis that such 
disease first manifested many years after service and was not 
shown to have been incurred in or aggravated by service.  
That decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

In January 1997, the RO received additional Army Reserve 
medical records, such as periodic examination reports, that 
were not previously of record.  These records were in 
existence at the time of the previous final denial.  Per the 
provisions of 38 C.F.R. § 3.156(c), the claim is reopened for 
reconsideration of the claim on the merits.

The Board finds no prejudice to the veteran in adjudicating 
the claim on a de novo basis at this time.  The veteran has 
clearly focused on the issue of service connection, not on 
the issue of whether new and material evidence has been 
submitted.      

The veteran had a period of active duty from May 1968 to May 
1970.  It is not contended that his diabetes mellitus, heart 
disease, hypertension or an eye disorder first manifested 
during this period of service.  The service medical records 
for this period of service are negative for treatment or 
diagnosis of any of these disorders.  His March 1970 
separation examination indicated normal clinical evaluations 
of his heart, vascular system, endocrine system and eyes, 
providing evidence against these claims.

Overall, the veteran's service medical records for his period 
of active service from May 1968 to May 1970 provide highly 
probative evidence against the claims.

The veteran subsequently served in the Army Reserves from 
1970 to 1992.  The Army Reserve medical records are also 
negative for treatment or diagnosis of any the claimed 
disorders.  A July 1985 examination report noted borderline 
blood pressure readings while a June 1987 examination noted 
an abnormal fasting blood sugar (FBS).  No diagnoses were 
provided.  These records also provide highly probative 
evidence against the claims. 

The available post-service medical records first confirm a 
diagnosis of non-insulin dependent diabetes mellitus in 1994, 
many years after service.  He was diagnosed with background 
diabetic retinopathy (BDR) in 1998.  In July 2004, the 
veteran underwent coronary artery bypass grafting times three 
due to CAD.  He was also diagnosed with hypertension at that 
time.  This lengthy period without treatment since the 
veteran's discharge from active service in May 1970 is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).

In addition, there is no competent evidence or medical 
opinion contained in the medical records described above 
showing or indicating that diabetes mellitus, CAD, 
hypertension and/or diabetic retinopathy is related to active 
duty or Army Reserve service.

Based on the above, the Board must find that both service and 
post-service treatment records provide evidence against his 
claims on a direct basis, indicating disorders that began 
years after service with no connection to service.  As none 
of the disorders manifested within one year from the 
veteran's discharge from service in May 1970, the presumptive 
provisions regarding chronic diseases under 38 C.F.R. 
§§ 3.307 and 3.309 do not apply.

As noted above, the veteran primarily contends that his 
diabetes mellitus was caused by his exposure to herbicides 
while performing ACDUTRA and INACDUTRA.  In this respect, he 
believes that herbicides were present and used at the Avon 
Park Air Force Base where many of his ACDUTRA duties were 
performed.  He also believes that herbicides were present at 
other military facilities where he performed Reserve duties.  

To corroborate his allegations, he has provided a statement 
from a fellow service mate who recalls that a military plane 
had been spraying herbicides during their training exercises 
in December 1982.  Incidentally, this individual also 
recalled that the veteran was taking medications for diabetes 
mellitus.

There are serious problems with this statement.  First, the 
undersigned is unaware of any evidence that the military was 
using herbicides in 1982 in the United States.  In any event, 
second, and most importantly, this person indicates that he 
"was aware at this time (1982)" that the veteran was using 
medication in 1982 to treat diabetes.  However, the post-
service medical record clearly reveals that the veteran did 
not use medication to treat his diabetes until many years 
after 1982.  This glaring misstatement of fact undermines not 
only the statement of this service member, but undermines the 
veteran's own creditability, as the veteran submitted a 
noncredible statement to support his claim.            

Information provided by Department of Defense (DoD) confirms 
that tests with butyl 2, 4D, butyl 2, 4, 5-T, and Isopropyl 
2,4-D were conducted at Avon Park in 1951 and 1954, which 
predates the veteran's possible Reserve duties by more than 
25 years.  In fact, all the information obtained from DoD 
show that land-based herbicide use, storage and testing 
ceased prior to the veteran's entrance into the Reserves.  
This information correlates with the DoD information 
submitted directly by the veteran, providing evidence against 
this claim.  

In light of the information provided by DoD, the unsupported 
lay recollections of the veteran and his fellow service mate 
offers no proof of his actual herbicide exposure, as this is 
a matter outside the observations of a lay individual.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a).  As indicated above, the presumption of service 
connection for diabetes mellitus is only available for 
veterans who served in Vietnam, which is not the case here.  
Therefore, service connection for diabetes mellitus as 
secondary to herbicide exposure is not warranted.  

The veteran's assertions that he was taking medications due 
to diabetes mellitus in December 1982 contradicts his report 
to military examiners during examinations in April 1983 and 
June 1987 wherein he specifically denied taking any 
medications and did not report a history of diabetes 
mellitus.  Nonetheless, his report of the onset of diabetes 
mellitus during his Reserve Service, if presumed true, does 
not provide a basis for a grant of service connection in this 
case.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Furthermore, 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do 
not apply to his period of Army Reserve service.  Biggins, 1 
Vet. App. at 477-78.

Finally, it is noted that neither the Board nor the veteran 
(or his representative) is competent to supplement the record 
with unsubstantiated medical and scientific conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
diabetes mellitus, CAD, hypertension and diabetic retinopathy 
to service and the medical evidence of record does not 
otherwise demonstrate they are related to service.  In fact, 
it provides evidence against such a finding.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claims 
on both direct and presumptive bases.  The benefit of the 
doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).  

To the extent the veteran seeks service connection for his 
CAD, hypertension and diabetic retinopathy as secondary to 
diabetes mellitus, these claims have no legal merit as the 
underlying disorder is not subject to service connection.  
Accordingly, the Board must deny these appeals.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the claims for CAD and hypertension, the RO's 
pre-adjudicatory notice in December 2004 did not advise the 
veteran of the applicable service connection criteria.  With 
respect to the claims for diabetes mellitus and macular 
degeneration of the eyes, a pre-adjudicatory RO letter in 
June 2005 did substantially satisfy the VCAA notice 
requirements.  This letter informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
He was advised of multiple forms of evidence that he should 
submit to the AOJ to substantiate his claims, and to submit 
any evidence in his possession that pertained to his claims.  
He was also advised of the evidentiary requirements for 
reopening his diabetes mellitus claim which, per this Board 
decision, has been substantiated.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Of particular importance, the veteran was provided a VCAA 
notice in January 2006 on his CAD and hypertension claims 
which informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was further advised to submit any 
evidence in his possession that pertained to his claims.  
With respect to his diabetes and macular degeneration claims, 
the veteran was provided notice regarding establishing 
service connection based upon exposure to herbicides.  With 
respect to all the claims, an April 2007 RO letter advised 
the veteran of the criteria for establishing a disability 
rating and effective date of award, should service connection 
be established.  All the notice defects were cured with 
readjudication of the claims in a Statement of the Case (SOC) 
(diabetes and macular degeneration) and Supplemental SOC 
(heart disorder and hypertension) furnished in April 2007.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

To the extent that any notice errors exists, the Board finds 
that such errors could not be deemed prejudicial to the 
veteran.  As the diabetes mellitus claim is reopened, any 
failure to provide him notice complying with the Kent 
requirements is found harmless error.  Furthermore, the 
veteran has demonstrated actual knowledge of the evidentiary 
requirements as he has submitted documents attempting to show 
his exposure to herbicides which is essentially the only 
viable service connection theory underlying all of his 
claims.  As the claims remain denied, any timing deficiency 
related to providing him notice of the criteria for 
establishing a disability rating and effective date of award 
is moot.  See Dingess/Hartman, supra.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records for his active duty as well as his 
period of service in the Army Reserves.  The RO has also 
obtained his personnel file, and obtained information 
regarding herbicide usage and storage.  

The RO has also obtained all available private and VA 
treatment records.  The Newington, Connecticut, VA Medical 
Center informed the RO that records of the veteran's 
treatment were unavailable.  The record discloses that the 
veteran submitted an application for disability benefits with 
the Social Security Administration (SSA) in 1998 which was 
apparently denied.  Given the veteran's denial of the onset 
of his diseases during active service or any allegation that 
his diseases are associated with service on any basis other 
than herbicide exposure, the Board finds that any records 
from SSA would not provide any relevant information 
pertaining to the claims.  Thus, VA has no duty to obtain 
such records.

As held above, the Board finds that the preponderance of the 
evidence establishes neither persistent nor recurrent 
symptoms of disability since service nor any competent 
evidence that his current disorders are associated with an 
event during service.  As such, there is no duty to obtain 
medical opinion on the claims.  Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006).  The Board finds no indication of a 
disorder related to service and service and post-service 
medical records provide evidence against such a findings, 
clearly indicating that a VA examination should not be 
provided. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal to reopen a claim of service connection for 
diabetes mellitus is granted.

Service connection for diabetes mellitus is denied.

Service connection for CAD (claimed as heart attack) is 
denied.

Service connection for hypertension is denied.

Service connection for diabetic retinopathy (claimed as 
macular degeneration) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


